Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.
Response to Arguments
Applicant's arguments filed on 01/22/2022 have been fully considered but they are not persuasive.  
The applicant argues that the process of forming the epitaxial regions in the cited prior arts are dissimilar to the instant application. 
The examiner would like to note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself since this a device claim. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985). MPEP §2113.
DETAILED ACTION
This action is responsive to application No. 16661576 filed on 10/23/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of claims 1-4, 11-21 in the reply filed on 12/20/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 11-13, 15-18, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0194149) in view of Tan et al. (US 2020/0105620) and further in view of Lee et al. (US 2018/0182756).
Regarding independent claim 1, Chang et al. teach a semiconductor device comprising:

a first gate structure (Fig. 1L, element 185) intersecting the first fin type pattern and extending in a second direction; 
a second fin type pattern (Fig. 1L, element 112) in a second region (Fig. 1L, element 102) of the substrate, said second fin type pattern comprising a fin extending in a third direction and having a sidewall defined by a second trench (paragraph 0014-0024 discloses etching the substrate and depositing dielectric 120 (which is later converted into dielectric 150) in the recessed area) in the substrate; 
a second gate structure (Fig. 1L, element 180) intersecting the second fin type pattern and extending in a fourth direction; 
a field insulating film (Fig. 1L, element 150) filling at least a part of the first trench and at least a part of the second trench, said field insulating film having a first upper surface, which is in contact with at least one sidewall of the first fin type pattern and is spaced from a bottom of the first trench by a first height (Figs. 1K-1L, element T2), and a second upper surface, which in contact with the sidewall of the second fin type pattern and is spaced from a bottom of the second trench by a second height (Figs. 1K-1L, element T1) different from the first height (paragraph 0037 discloses T2>T1).

Tan et al. teach a FinFET device comprising first epitaxial patterns (Fig. 19A, element 82A), which extend on respective ones of the plurality of fins (Fig. 19A, elements 52), and are at least partially merged together into a unitary epitaxial pattern (Fig. 19A); and a second epitaxial pattern (Fig. 19A, elements 82B), which is selectively epitaxially grown from an upper surface and from sidewalls of the second fin type pattern, usinq the field insulatinq film as an epitaxial growth mask that exposes the upper surface and upper sidewalls of the second fin type pattern (Fig. 19A, elements 52 are second fins, the limitation “which is selectively epitaxially grown from an upper surface and from sidewalls of the second fin type pattern, usinq the field insulatinq film as an epitaxial growth mask that exposes the upper surface and upper sidewalls of the second fin type pattern” is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Chang et al. according to the teachings of Tan et al. with the motivation to improve the integration density of various electronic components (paragraph 0003).
Chang et al. modified by Tan et al. do not explicitly disclose wherein a bottommost surface of the second epitaxial pattern is disposed in a position lower than respective bottommost surfaces of the first epitaxial patterns.
Lee et al. teach a FinFET device comprising a bottommost surface of the second epitaxial pattern (Fig. 2B, element 130B) is disposed in a position lower than respective bottommost surfaces of the first epitaxial pattern (Fig. 2B, element 130A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Chang et al. and Tan et al. according to the teachings of Lee et al. with the motivation to ensure differently required electrical properties (paragraph 0005).
Regarding claim 3, Chang et al. modified by Tan et al. teach wherein a first volume, which is equivalent to a total volume of the unitary epitaxial pattern divided by a number of the first epitaxial patterns, is unequal to a second volume of the second epitaxial pattern (paragraph 0061 of Tan discloses “In other embodiments, epitaxial source/drain regions formed in different subregions may be different in other ways, such as height, width, shape, volume, profile, etc”.).
Regarding claim 4, Chang et al. modified by Tan et al. teach wherein the first height is greater than the second height (paragraph 0037 of Chang discloses T2>T1), and the first volume is less than the second volume (paragraph 0061 of Tan discloses “In other embodiments, epitaxial source/drain regions formed in different subregions may be different in other ways, such as height, width, shape, volume, profile, etc”. Accordingly, it would be obvious to one of ordinary skill in the art to modify the volumes of the first and second epitaxial patterns to meet the limitations of claim 4).
Regarding independent claim 11, Chang et al. teach a semiconductor device comprising:
a first fin type pattern (Fig. 1L, element 114) including a plurality of fins (Fig. 1L) each extending in a first direction and having a sidewall defined by a first trench  (paragraph 0014-0024 discloses etching the substrate and depositing dielectric 120 (which is later converted into dielectric 150) in the recessed area), in a first region  (Fig. 1L, element 104) of a substrate (Fig. 1L, element 110); 
a first gate structure (Fig. 1L, element 185) intersecting the first fin type pattern and extending in a second direction; 
a second fin type pattern (Fig. 1L, element 112) including a single fin (Fig. 1L) extending in a third direction and having a sidewall defined by a second trench (paragraph 0014-0024 discloses etching the substrate and depositing dielectric 120 (which is later converted into dielectric 150) in the recessed area), in a second region (Fig. 1L, element 102) of the substrate; 
a second gate structure (Fig. 1L, element 180) intersecting the second fin type pattern and extending in a fourth direction; 

wherein a first height (Figs. 1K-1L, element T2) from a bottom of the first trench to the first upper surface of the field insulating film is different (paragraph 0037 discloses T2>T1) from a second height (Figs. 1K-1L, element T1) from a bottom of the second trench to the second upper surface of the field insulating film.
Chang et al. do not explicitly disclose first epitaxial patterns spaced apart from each other in the first direction on the first fin type pattern, the first epitaxial patterns havinq a shape in which a plurality of epitaxial patterns are merged together; a second epitaxial pattern, which is selectively epitaxially grown from an upper surface of the second fin type pattern and upper sidewalls of the second fin type pattern, wherein a bottom surface of the at least one of the first epitaxial patterns and  a first upper surface of the field insulating film are in contact with the sidewall of the first fin type pattern, and a bottom surface of the second epitaxial pattern and a second upper surface of the field insulating film are in contact with an intermediate portion of the sidewall of the second fin type pattern so that an upper portion of the sidewall of the second fin type pattern is exposed; wherein a bottommost surface of the second epitaxial pattern is disposed in a position lower than respective bottommost surfaces of the first epitaxial patterns. 
Tan et al. teach a FinFET device comprising first epitaxial patterns (Fig. 19A, element 82A) spaced apart from each other in the first direction on the first fin type pattern, the first epitaxial patterns havinq a shape in which a plurality of epitaxial patterns are merged together (Fig. 19A); a second epitaxial pattern (Fig. 19A, elements 82B), which is selectively epitaxially grown from an upper surface of the second fin type 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Chang et al. according to the teachings of Tan et al. with the motivation to improve the integration density of various electronic components (paragraph 0003).
Chang et al. modified by Tan et al. do not explicitly disclose wherein a bottommost surface of the second epitaxial pattern is disposed in a position lower than respective bottommost surfaces of the first epitaxial patterns.
Lee et al. teach a FinFET device comprising a bottommost surface of the second epitaxial pattern (Fig. 2B, element 130B) is disposed in a position lower than respective bottommost surfaces of the first epitaxial pattern (Fig. 2B, element 130A).


Regarding claim 12, Chang et al. modified by Tan et al. teach wherein a first volume obtained by dividing a total volume of the first epitaxial patterns by a number of the plurality of epitaxial patterns is different from a second volume which is a total volume of the second epitaxial pattern (paragraph 0061 of Tan discloses “In other embodiments, epitaxial source/drain regions formed in different subregions may be different in other ways, such as height, width, shape, volume, profile, etc”.).
Regarding claim 13, Chang et al. modified by Tan et al. teach wherein the first height is greater than the second height (paragraph 0037 of Chang discloses T2>T1), and the first volume is smaller than the second volume (paragraph 0061 of Tan discloses “In other embodiments, epitaxial source/drain regions formed in different subregions may be different in other ways, such as height, width, shape, volume, profile, etc”. Accordingly, it would be obvious to one of ordinary skill in the art to modify the volumes of the first and second epitaxial patterns to meet the limitations of claim 13).
Regarding claim 15, Chang et al. modified by Tan et al. teach wherein an epitaxial pattern disposed at an outermost side among the plurality of epitaxial patterns of the first epitaxial patterns has a first width in the second direction, and the second epitaxial pattern has a second width in the fourth direction, and wherein the first width 
Regarding claim 16, Chang et al. modified by Tan et al. teach wherein the first height is greater than the second height (paragraph 0037 of Chang discloses T2>T1), and the first width is smaller than the second width (paragraph 0061 of Tan discloses “In other embodiments, epitaxial source/drain regions formed in different subregions may be different in other ways, such as height, width, shape, volume, profile, etc”. Accordingly, it would be obvious to one of ordinary skill in the art to modify the widths of the first and second epitaxial patterns to meet the limitations of claim 16).
Regarding claim 17, Chang et al. modified by Tan et al. teach a first contact (Fig. 26B, element 112) being in contact with the first epitaxial patterns; and a second contact (Fig. 26B, element 112) being in contact with the second epitaxial patterns, wherein a first area obtained by dividing a whole area in which the first epitaxial pattern and the first contact are in contact with each other by a number of the plurality of epitaxial patterns is different from a second area which is a whole area in which the second epitaxial patterns and the second contact are in contact with each other (paragraph 0061 of Tan discloses “In other embodiments, epitaxial source/drain regions formed in different subregions may be different in other ways, such as height, width, shape, volume, profile, etc”).
Regarding claim 18, Chang et al. modified by Tan et al. teach wherein the first height is greater than the second height (paragraph 0037 of Chang discloses T2>T1), and the first area is smaller than the second area (paragraph 0061 of Tan discloses “In 
Regarding independent claim 36, Chang et al. teach a semiconductor device comprising:
a spaced-apart plurality of first fins (Fig. 1L, element 114) in a first region (Fig. 1L, element 104) of a substrate (Fig. 1L, element 110); 
a first gate structure (Fig. 1L, element 185) on a first portion of each of the plurality of first fins; 
a second fin (Fig. 1L, element 112) in a second region (Fig. 1L, element 102) of the substrate; 
a second gate structure (Fig. 1L, element 180) on a first portion of the second fin.
Tan et al. do not explicitly disclose a plurality of first epitaxial patterns, which extend on corresponding ones of the plurality of first fins and are at least partially merged together into a unitary epitaxial pattern, and which are selectively epitaxially grown from corresponding upper surfaces of the plurality of first fins using a field insulating film as an epitaxial growth mask to at least substantially block all epitaxial growth on upper sidewalls of the plurality of first fins; and a second epitaxial pattern that is selectively epitaxially grown from an upper surface and from sidewalls of the second fin using the field insulating film as an epitaxial growth mask that is recessed sufficiently to allow for epitaxial growth on upper sidewalls of the second fin; and wherein a first volume, which is equivalent to a total volume of the unitary epitaxial pattern divided by a total number of the first epitaxial patterns, is less than a second volume of the second epitaxial pattern; wherein a bottommost surface of the second epitaxial pattern is 
Tan et al. teach a FinFET device comprising a plurality of first epitaxial patterns (Fig. 19A, element 82A), which extend on corresponding ones of the plurality of first fins (Fig. 19A, elements 52) and are at least partially merged together into a unitary epitaxial pattern (Fig. 19A), and which are selectively epitaxially grown from corresponding upper surfaces of the plurality of first fins using a field insulating film as an epitaxial growth mask to at least substantially block all epitaxial growth on upper sidewalls of the plurality of first fins (Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985). MPEP §2113); and a second epitaxial pattern (Fig. 19A, elements 82B) that is selectively epitaxially grown from an upper surface and from sidewalls of the second fin using the field insulating film (Fig. 19A, element 56) as an epitaxial growth mask that is recessed sufficiently to allow for epitaxial growth on upper sidewalls of the second fin (Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Chang et al. according to the teachings of Tan et al. with the motivation to improve the integration density of various electronic components (paragraph 0003).
Chang et al. modified by Tan et al. do not explicitly disclose wherein a bottommost surface of the second epitaxial pattern is disposed in a position lower than respective bottommost surfaces of the first epitaxial patterns.
Lee et al. teach a FinFET device comprising a bottommost surface of the second epitaxial pattern (Fig. 2B, element 130B) is disposed in a position lower than respective bottommost surfaces of the first epitaxial pattern (Fig. 2B, element 130A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Chang et al. and Tan et al. according to the teachings of Lee et al. with the motivation to ensure differently required electrical properties (paragraph 0005).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0194149) in view of Tan et al. (US 2020/0105620) and in view of Lee et al. (US 2018/0182756) and further in view of Chan et al. (US 2020/0168606).
Regarding claim 19, Chang et al. modified by Tan et al. and Lee et al. teach all of the limitations as discussed above.
Chang et al. modified by Tan et al. and Lee et al.do not explicitly disclose an interlayer insulating film on the first and second epitaxial patterns; a first recess extending into the first epitaxial patterns inside the interlayer insulating film; and a second recess extending into the second epitaxial pattern inside the interlayer insulating film, wherein a first depth of the first recess is different from a second depth of the second recess. 
Chan et al. teach a FinFET device comprising an ILD and forming recesses in the ILD extending to epitaxial source/drain regions wherein the recess depth can be adjusted with the motivation to provide a desired height thickness of the source/drain contact (paragraph 0071, 0074). It would have been obvious to one of ordinary skill in the art, to optimize the depth and arrive at the claim 19 limitation. With respect to the limitations of Claim 19, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the depth through routine experimentation and optimization to obtain optimal or desired device performance 
Regarding claim 20, Chang et al. modified by Tan et al. and Lee et al. and Chan et al. teach wherein the first height is greater than the second height (paragraph 0037 of Chang discloses T2>T1), and the first depth is greater than the second depth (It would have been obvious to one of ordinary skill in the art, to optimize the depth and arrive at the claim 20 limitation. With respect to the limitations of Claim 20, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0194149) in view of Tan et al. (US 2020/0105620) and in view of Lee et al. (US 2018/0182756) and in view of Tsuda et al. (US 2017/0200726).
Regarding claim 21, Chang et al. modified by Tan et al. and Lee et al. teach all of the limitations as discussed above.
Chang et al. modified by Tan et al. and Lee et al. do not explicitly disclose wherein a third width of a lower surface of the first fin type pattern in the second 
Tsuda et al. teach a FinFET device comprising fins with different widths (one width smaller than the other) in different regions (paragraph 0186).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Chang et al. and Tan et al. and Lee et al. according to the teachings of Tsuda et al. with the motivation to allow the controllability of the transistor to be improved (paragraph 0187).

Conclusion 
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/SHAHED AHMED/
Primary Examiner, Art Unit 2813